Citation Nr: 0811484	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left facial fracture.

2.  Entitlement to a compensable rating for hemorrhoids. 

3.  Entitlement to a compensable rating for residuals of a 
nasal septum fracture.

4.  Entitlement to a compensable rating for a scar of the 
left eyebrow.

5.  Entitlement to service connection a headache disorder.

6.  Entitlement to service connection for bilateral pes 
planus.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for pseudofolliculitis 
barbae. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 until May 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

The veteran's increased rating claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Isolated episodes of headaches, bilateral pes planus, a 
left knee disorder, and pseudofolliculitis barbae treated in-
service are shown to have resolved without chronic residuals. 

2.  A right knee disorder was not shown in service

3.  A headache disorder, bilateral pes planus, bilateral knee 
disorders, and pseudofolliculitis barbae are not currently 
shown.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.03 (2007).

2.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.03 (2007).

3.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.03 (2007).

4.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.03 (2007).

5.  Pseudofolliculitis barbae was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.03 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the veteran received in-service 
treatment relating to his claims for service connection of 
headaches, bilateral pes planus, a left knee disorder, and 
pseudofolliculitis barbae.  

Specifically, service medical records reflect that he was 
treated on a few occasions between September 1989 and October 
1989 for vascular versus migraine headaches. In October 1989, 
a diagnosis of headaches, rule out migraines was rendered.  
Moreover, in a report of medical history dated in January 
1991, the veteran self-reported that he has experienced 
frequent and severe headaches, the last one being three weeks 
prior to that date.   

Additionally, a service medical examination dated in July 
1980 indicated that the veteran had pes planus with no 
congenital defects.  Service medical records dated in April 
1988 also reflect that he was treated for left knee pain 
after incorrectly dismounting from a ladder. 

Lastly, service medical records reflect that he was treated 
in-service for a rash in November 1983, June 1994, and July 
1994.  On each occasion, the veteran experienced an itchy 
rash, associated primarily with his neck and arms.  In June 
2004, a diagnosis of possible dermatitis was provided. 

Although the veteran received in-service treatment for 
headaches, bilateral pes planus, left knee pain, and 
dermatitis, these disorders appear to have been acute and 
transitory and were resolved without out any residuals.  
Regarding this claim for a right knee disorder, the Board 
noted that there is no evidence demonstrating treatment in-
service for a right knee condition.   

Significantly, his separation examination dated April 1995 
indicated that he had a normal head, feet, lower extremities, 
and skin.  Furthermore, he denied having any frequent or 
severe headaches, head injury, foot trouble, trick or locked 
knee, or skin diseases in his reports of medical history 
dated in November 1991, July 1986, January 1983 and in April 
1995.  This evidence weighs against an in-service incurrence 
of a chronic disability.

In addition, there is no objective evidence of record, nor 
has the veteran alleged the existence of evidence that 
reflects findings or complaints or current chronic underlying 
pathology related to his claims, including treatment after 
service for these disorders.  

Specifically, the veteran indicated in his application for 
benefits that he had been providing self treatment for these 
disorders since discharge in 1995.  Therefore, there is a 
lack of competent evidence demonstrating a current disability 
or diagnosis of a headache disorder, bilateral pes planus, 
bilateral knee disorder, and pseudofolliculitis barbae.  

In this regard, the Court has also held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability. "In 
the absence of proof of a present disability, there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The Board acknowledges the veteran's own belief that he has a 
diagnosis of a headache disorder, bilateral pes planus, a 
bilateral knee disorder, and that was incurred during active 
duty.  The Board acknowledges that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current and previous symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

However, he is not competent to render an opinion as to the 
diagnosis, cause, or etiology of any current disability 
because he does not have the requisite medical knowledge or 
training, thus, his statements regarding causation are not 
competent. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

In addition to the service medical records, the evidence 
includes statements from the veteran asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the all the statements asserting 
continuity of symptomatology of his service connection claims 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board acknowledges that the veteran is competent to 
provide evidence of his own experiences of headaches, 
bilateral pes planus, bilateral knee pain, and 
pseudofolliculitis barbae.   However, the fact that he was 
only treated on limited occasions, or not at all, in-service 
for these disorders and there is no evidence of post service 
treatment weighs heavily against the claim he now makes that 
he has had problems ever since service.  

Furthermore, no competent evidence of record causally relates 
a headache disorder, bilateral pas planus, bilateral knee 
disorder, and pseudofolliculitis barbae to active service.  
Specifically, no medical examiner or treating physician has 
established or suggested a medical nexus between the 
veteran's claimed disorders and active duty.

The Board acknowledges the veteran's statements asserting a 
relationship between his headache disorder, bilateral pes 
planus, bilateral knee disorder, and pseudofolliculitis 
barbae and active duty service.  As stated above, while he is 
competent to report symptoms, he is not competent to offer 
opinions on medical diagnosis or causation.  See Layno v. 
Brown, 6 Vet. App. at 470; Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the evidence of record fails to establish that the 
veteran has a current diagnosis of a bilateral knee disorder, 
headaches, bilateral pes planus, and pseudofolliculitis 
barbae that were incurred in service.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2003 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, there is no competent evidence of any 
current disability related to his service connection claims. 
Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no current 
evidence of the disorders, and no competent evidence of a 
nexus between service and the veteran's claims, a remand for 
a VA examination would unduly delay resolution.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  He submitted statements in support of his claims.  
Additionally, in a Statement in Support of Claim received in 
August 2003, he indicated that he was gathering evidence to 
support his claims; however no further specific information 
was provided.  After ample opportunity, he has yet to submit 
additional evidence.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a headache disorder is denied. 

Service connection for bilateral pes planus is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied. 

Service connection for pseudofolliculitis barbae is denied.


REMAND

As stated above, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Specifically, he should be afforded a VA 
physical examination with respect to his claims for 
entitlement to a compensable rating for residuals of a left 
facial fracture, hemorrhoids, residuals of a nasal septum 
fracture, and a scar of the left eyebrow.

Specifically, the state of the record is uncertain as to the 
severity of the veteran's service-connected disabilities and 
a VA examination is therefore needed in order to make an 
informed decision regarding his current level of functional 
impairment and adequately evaluate his current level of 
disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

As such, appropriate VA examinations should be scheduled.  VA 
has the authority to schedule an examination when such is 
necessary, and the veteran has an obligation to report for 
that examination.  38 C.F.R. §§ 3.326, 3.655 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the veteran for the 
appropriate VA examinations to determine 
the current severity of his service-
connected residuals of a left facial 
fracture, hemorrhoids, residuals of a 
nasal septum fracture, and a scar of the 
left eyebrow.  The examiner(s) should 
review the claims folder in conjunction 
with this request, and the examination 
report(s) should indicate that such review 
has occurred.  

2.  Then, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


